          Case 2:19-cv-01418-APG-DJA Document 90 Filed 01/25/21 Page 1 of 2


1    AARON D. FORD
     Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
     Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Terrence Agustin, Jeremy Bean,
     Gregory Bryan, Arturo Buen, Julio Calderin,
8    Bob Faulkner, Monique Hubbard-Pickett,
     Alex Lozano, Michael Minev, Louisa Sanders,
9    George-Pele Taino, and Brian Williams

10

11                           UNITED STATES DISTRICT COURT

12                                   DISTRICT OF NEVADA

13   SKYLER JAMES FOWLER,                                 Case No. 2:19-cv-01418-APG-DJA

14                     Plaintiff,

15   v.                                               DEFENDANTS’ MOTION TO
                                                    CONTINUE THE JANUARY 25, 2021
16   STEVE SISOLAK, et al.,                             DEADLINE [ECF No. 82]

17                     Defendants.

18

19         Defendants, Terrence Agustin, Jeremy Bean, Gregory Bryan, Arturo Buen, Julio

20   Calderin, Bob Faulkner, Monique Hubbard-Pickett, Alex Lozano, Michael Minev, Louisa

21   Sanders, George-Pele Taino, and Brian Williams, by and through counsel, Aaron D. Ford,

22   Nevada Attorney General, and Katlyn M. Brady, Deputy Attorney General, of the State of

23   Nevada, Office of the Attorney General, request this Court continue the January 25, 2021

24   deadline to February 8, 2021.

25         On December 18, 2020, this Court ordered the parties to meet and confer to discuss

26   the logistics of arranging an evidentiary hearing. ECF No. 82. The Court ordered the

27   parties to submit a report detailing how the evidentiary hearing will occur, whether there

28   will be witnesses, and how many days will be necessary. Id.



30                                          Page 1 of 3
           Case 2:19-cv-01418-APG-DJA Document 90 Filed 01/25/21 Page 2 of 2


1          In compliance with this order, counsel scheduled a telephonic meeting for January
2    19, 2021. Declaration of Counsel attached as Exhibit A. On January 19, 2021, HDSP staff
3    informed counsel the call was canceled because Fowler’s unit had been placed in
4    quarantine. Id. The call was rescheduled for January 27, 2021.
5          Defendants’ respectfully request this Court extend the deadline to file the report
6    until February 8, 2021. Counsel had attempted to conduct the telephonic meeting, but it
7    was canceled due to potential COVID exposure. Currently, a call is scheduled for January
8    27, 2021, but this call is contingent on Fowler testing negative for COVID prior to the call.
9    Exhibit A. There remains a possibility that the call will need to be rescheduled again. Due
10   to the quarantine, counsel could not meet with Plaintiff to discuss the need to extend the
11   January 25, 2021 deadline.
12         Accordingly, Defendants’ respectfully request this Court extend the deadline to file
13   the joint report to February 8, 2021. This will ensure there is sufficient time to hold the
14   phone call and prepare the report.
15         DATED this 25th day of January, 2020.
16                                                 AARON D. FORD
                                                   Attorney General
17
                                                   By: /s/ Katlyn M. Brady
18                                                 KATLYN M. BRADY (Bar No. 14173)
                                                   Deputy Attorney General
19                                                 Attorneys for Defendants
20

21
        IT IS SO ORDERED:
22
                January 25, 2021
        Dated:__________________
23
                                                       ________________________
24                                                     ANDREW P. GORDON
25                                                     UNITED STATES DISTRICT JUDGE

26

27

28



30                                           Page 2 of 3
